NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 7 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    20-50169

                Plaintiff-Appellee,             D.C. No.
                                                2:18-cr-00899-SVW-1
 v.

FRANCISCO ROSALES HERNANDEZ,                    MEMORANDUM*
AKA Francisco Hernandez, AKA Francisco
Hernandez-Robles, AKA Francisco Robles,

                Defendant-Appellant.

                   Appeal from the United States District Court
                       for the Central District of California
                   Stephen V. Wilson, District Judge, Presiding

                      Argued and Submitted January 14, 2022
                               Pasadena, California

Before: RAWLINSON and WATFORD, Circuit Judges, and RAKOFF,** District
Judge.

      Francisco Rosales Hernandez appeals from the district court’s judgment

imposing a sentence of 30 months imprisonment and three years of supervised



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Jed S. Rakoff, United States District Judge for the
Southern District of New York, sitting by designation.
                                                                          Page 2 of 4

release. We affirm.

      1. Hernandez contends that the district court committed three procedural

errors when imposing the sentence. Because Hernandez did not raise any of these

objections below, we review only for plain error. See United States v. Wang, 944

F.3d 1081, 1085 (9th Cir. 2019).

      First, Hernandez contends that the district court erred by failing to calculate

the Sentencing Guidelines advisory range. While Hernandez is correct that the

district court is required to “announce the Guidelines range” on the record, United

States v. Jones, 696 F.3d 932, 938 n.2 (9th Cir. 2012), the court’s failure to do so

here did not affect Hernandez’s substantial rights. The advisory range of 10–16

months was undisputed, and the court indicated its awareness of this range when it

stated that the Guidelines were inadequate to provide deterrence and ensure the

safety of the community.

      Second, Hernandez contends that the district court failed to give the

prosecutor “an opportunity to speak equivalent to that of the defendant’s attorney.”

Fed. R. Crim. P. 32(i)(4)(A)(iii). This failure likewise did not affect Hernandez’s

substantial rights. The government concurred in Hernandez’s sentencing

recommendation, and the government’s position was set forth in its sentencing

memorandum. The court gave the prosecutor an opportunity to respond to its

concern about Hernandez’s threat to public safety, and Hernandez has not
                                                                          Page 3 of 4

demonstrated a reasonable probability that he would have received a different

sentence if the prosecutor had been afforded more time to speak. See United States

v. Waknine, 543 F.3d 546, 553–54 (9th Cir. 2008).

      Third, Hernandez argues that the district court failed to adequately explain

its above-Guidelines sentence. See 18 U.S.C. § 3553(c)(2). The court was

permitted to consider Hernandez’s history of illegal reentry and drunk driving

“even though the Guidelines account for these factors.” United States v.

Christensen, 732 F.3d 1094, 1101 (9th Cir. 2013). Contrary to Hernandez’s

contention, the court provided a specific, reasoned explanation for its conclusion

that these factors justified departing from the Guidelines advisory range. The court

stressed the need for deterrence in light of Hernandez’s long history of illegal

reentry and noted that his repeated drunk driving posed a significant threat to

public safety.

      Although the district court failed to address mitigation arguments related to

Hernandez’s intellectual deficits, its explanation was nonetheless “adequate in

context.” United States v. Carter, 560 F.3d 1107, 1114 (9th Cir. 2009). The court

had previously reviewed a psychologist’s report describing Hernandez’s mental

competency and was therefore familiar with his intellectual deficits. The court’s

remarks at the sentencing hearing also indicate that it considered and rejected the

parties’ arguments in favor of a lower sentence. See id. at 1119. Under these
                                                                            Page 4 of 4

circumstances, the court’s justification for its above-Guidelines sentence was

sufficient “to permit meaningful appellate review.” United States v. Carty, 520

F.3d 984, 992 (9th Cir. 2008) (en banc).

      Finally, Hernandez’s first and second procedural claims, considered

cumulatively, do not establish a reasonable probability that the district court would

have imposed a lower sentence but for the alleged errors. Because we conclude

that the district court did not fail to adequately explain its sentence, we do not

consider Hernandez’s third claim in the cumulative error analysis.

      2. Hernandez contends that his 30-month sentence is substantively

unreasonable. However, we cannot conclude that the district court abused its

discretion in imposing this sentence when Hernandez’s prior 30-month sentence

for illegal reentry had not deterred him from reentering or from continuing to drive

under the influence of alcohol and drugs. See United States v. Burgos-Ortega, 777

F.3d 1047, 1056–57 (9th Cir. 2015) (holding that a 46-month above-Guidelines

sentence for illegal reentry was not substantively unreasonable when the defendant

had previously received sentences of 70 months and 46 months for illegal reentry).

      AFFIRMED.